The following opinion was filed November 11, 1924:
Rosenberry, J,
The defendant makes two contentions in support of the judgment of the circuit court: First, that the delivery of the book, accompanied by the letter of April 5/10, 1920, constituted an assignment by the plaintiff of his *623interest; second, that the plaintiff failed to establish the absence of consideration for the transfer of the Liberty Bonds and that judgment in that respect should stand; that as to interest, amounting to $28.14, and the par value of the war savings stamps, $25, plaintiff is not entitled to recover because he failed to show reasonable efforts for the return thereof from the National City Bank of New York and the Polish bank.
(1) Plaintiff is entitled to recover the deposit unless he parted with his title thereto by reason of the delivery of the pass-book, accompanied by the letter of April 5/10, 1920, to the Polish bank. On the part of the defendant it is claimed that this transaction amounted to an assignment, and in support of that contention the following cases are cited: Pierce v. Boston Sav. Bank, 129 Mass. 425; Kimball v. Leland, 110 Mass. 325; Frentz v. Schwarze, 122 Md. 12, 89 Atl. 439; Laing v. Durand, 84 N. J. Eq. 404, 93 Atl. 884; Hill v. Stevenson, 63 Me. 364, 18 Am. Rep. 231; Stacks v. Buten, 141 Wis. 235, 124 N. W. 403.
Sec. 2319c, Stats., is referred to. This section provides:
“No gift, sale, assignment, or transfer of any saving fund bank book . . . shall be valid unless the same shall be in writing and the same or a copy thereof delivered to the bank issuing such bank deposit book.”
It is argued that the enactment of this section is a recognition of the common-law rule in the state of Wisconsin. There is very little evidence in regard to the nature of the transaction between the plaintiff and the Polish bank. Plaintiff says:
“I sent the deposit book and receipt for war savings stamps and Liberty bonds to the Mitchell Street State Bank on the 1st day of March, 1920, through a bank in Poland.”
Reference to the letter itself indicates that the Polish bank was a mere agency, employed by the plaintiff for the purpose of sending the pass-book to the Mitchell Street State *624Bank. The letter being addressed to the defendant, it says: “Inclosed I beg to hand you \i. e. the Mitchell Street State Bank] the pass-book.” There is no attempt to vest title thereto in the Polish bank. The plaintiff did not surrender the book to the Polish bank but to the defendant. Upon receipt of this book the defendant was then, as agent for the plaintiff, to do the things therein directed, viz.: they were to realize on the bonds and stamps, turn the amount indicated in the pass-book, together with the proceeds from the bonds and stamps, over to the National City Bank of New York for. the account of the Polish bank. Before this transaction had been completed the plaintiff revoked the authority which he had attempted to give to the defendant bank by writing the letter of April 5/10, 1920. If the letter of April, 1920, addressed to the defendant, from the plaintiff, had said: “I have delivered my pass-book to the Polska Krajowa Kasa Pozyczkowa,” the argument made by the defendant would rest upon an entirely different basis. The plaintiff nowhere indicated that he had delivered his passbook to the Polish bank, but directs that the amount represented thereby, with the proceeds of the bonds and stamps, should be disposed of as indicated in the letter, and delivered the book to the defendant through the Polish bank and its correspondents. The direction given to the defendant bank as to the disposal of the proceeds of the bonds and stamps was a mere direction revocable at any time. Under the facts as found by the jury the defendant bank therefore delivered the property of the plaintiff without authority and in violation of plaintiff’s instructions.
(2) The defendant having failed to repay the plaintiff the amount of the deposit with interest and having delivered the bonds and stamps without authority from the plaintiff to a third party, the plaintiff is clearly entitled to recover the amount of the judgment awarded him in the civil court.
The plaintiff having revoked the authority conferred upon the defendant by the letter of April 5/10, 1920, it *625afforded no justification for the defendant for its refusal to pay the deposit and deliver the property to the plaintiff. It cannot be successfully contended that the defendant paid the money and delivered the property to a person authorized to receive the sam'e for the account of the plaintiff, because that authority as found by the jury had been revoked.
By the Court. — Judgment of the circuit court is reversed, and cause remanded with directions' to enter judgment for the plaintiff in accordance with this opinion.
The respondent moved for a rehearing and to amend the mandate.
On February 10, 1925, the motion for a rehearing was denied, and the motion to amend the mandate was granted; without costs, and the mandate amended so as to read:
By the Court. — Judgment appealed from is reversed, with costs, and cause remanded for further proceedings according to law.